Earl Warren: Number 410, American Airlines, Incorporated versus North American Airlines, Incorporated. Mr. Westwood, you may proceed.
Howard C. Westwood: May it please the Court. At the Court's rising yesterday, I just referred to the one issue that remains in the case at this stage. That is whether the findings of the Civil Aeronautics Board make out a case of violation of Section 411 of the Civil Aeronautics Act because of the respondent's use of the name North American. The lower court held that the findings did not make out such a case. First, the Court pointed out that there was no finding that the respondent had adopted the North American name with the intent to deceive the public or that it had palmed itself off as American Airlines. Now, as to that, later in the Court's opinion, it relied on and indeed quoted the dictum of Mr. Justice McReynolds in the Gratz case to the effect that in order to make out a Section 5 case under the Trade Commission Act, it was necessary that there be a showing of fraud or bad faith or something of that nature. The respondent in its brief here, unlike its argument pressed to the lower court, agrees with us that the Gratz dictum no longer represents the law. Indeed that dictum was long since repudiated if it ever meant what had been attributed to it and a showing of fraud or something of that nature is not necessary in order to make out a Section 5 case under the Trade Commission Act and a fortiori under Section 411 of the Civil Aeronautics Act. The next point that was emphasized by the lower court with respect to deficiency in the Court's -- in the Board's findings is that there had been no finding to the effect that American Airlines had actually lost business to North American as a result of the name similarity. As to that, we respectfully suggest that the Court was in error, that the absence of any such finding is not a flaw. Certainly, since the Wheeler-Lea amendment to Section 5 of the Trade Commission Act in 1938, the substance of which was incorporated in Section 411 of the Civil Aeronautics Act, a finding of injury of that nature to a competitor is not necessary to establish a case of unfair or deceptive practice or unfair method of competition.
Felix Frankfurter: Mr. Westwood, before you sit down I take it you will deal with the question that's implied in your remark a minute ago a fortiori to the Civil Aeronautics Act implying of course that the scope and gamut of -- of outlaw -- of the criteria of outlaw activity is not identical to a difference and in favor of the Civil Aeronautics Board. Will you deal with that (Voice Overlap) --
Howard C. Westwood: Yes, I'll -- I'll come to that immediately. The Civil --
Felix Frankfurter: (Inaudible)
Howard C. Westwood: Well, no, that -- that's all right. I might as well talk about it now. This Section 411, while it -- its wording is very similar in substance to the wording of Section 5 of the Trade Commission Act, does appear in a context which is quite different, we suggest, from that of Section 5 of the Trade Commission Act. That is a particular section in a comprehensive regulatory statute addressed to a -- the problems of a particular segment of industry, that is common carriers by air, in which there is very complete and very elaborate administrative regulation of service, of routes, of rates and so forth, in which there is a special statement or declaration of policy set forth to guide the administrative agency given special responsibility for the administration of that statute. Now, in that context, we suggest that not only is Section 411 as broad in its -- in its conferring of power on the agency as is Section 5 of the Trade Commission Act. But by virtue of the fact that the Section is a part of a pattern giving special administrative powers to the Board, the scope of Section 411 may indeed be broader than Section 5 depending upon the expertise of the agency in working out its -- the application of the legislative standard there appearing to the particular problems of the industry. Now, the -- the next point and this is my -- my final point that the lower court emphasized was that absent the findings of loss of business by a competitor, findings as to fraud et cetera, the Klesner case decided by this Court under the Trade Commission Act, meant that the lower court -- that the lower court was able itself to determine what is to or in the public interest. And it arrived at the determination that the findings made by the Board, despite the fact that they had been specifically addressed to and had spelled out its conception of the public interest that those findings failed in the Court's judgment to show a case in the public interest. Your Honors will recall that under Section 411 it is provided and again this is somewhat similar to Section 5 of the Trade Commission Act that the Board is to institute a proceeding, is to proceed when it considers such action to be in the interest of the public. Now, the -- the flaw as we see it in the reasoning of the lower court is that it applied the Klesner case to mean that it could substitute its judgment for that of the agency as to what is in the public interest. Now, we have discussed at some length in our briefs the Klesner case, we've debated what its present significance may be, suffice it to say here simply this that whatever the significance of the Klesner case may be today under Section 5 of the Trade Commission Act, certainly under Section 411, appearing in the context in which it appears, it would be most unwise and we suggest contrary to accepted canons of statutory construction to apply that case so as to give a Court of Appeals warrant to substitute its judgment for that of the agency, and that the public interest issue under Section 411 should be treated no differently from the public interest issue under other sections of the Civil Aeronautics Act. And as this Court decided in the National Broadcasting case involving the Federal Communications Act, a pattern of administrative regulations somewhat similar to the Civil Aeronautics Act, the public interest issue has been delegated by the Congress to the agency and its determination and not a court's is to control.
Felix Frankfurter: Before you sit down I have to ask you a question, Mr. Westwood, and I think I can make it concrete because there's a great danger of getting off from the vagueness in here and not on what (Inaudible) at least what I'm doing. I can make it concrete by referring to a bill that's just been introduced into the House of Congress similar to our Federal State Commission which calls for the establishment of a court to determine when a contract in the state of trade is in the public interest, that's the phrase in this English legislation and that is made without any (Inaudible) is now gone, without any -- isn't answered by it, a matter for judicial determination. What I want to know is this, is public interest in 411, let alone the Federal Trade Commission, 411, is the issue of public interest one, which is without qualification a matter for judicial determination or is public interest a criterion and guide for determination for application by the -- by the Commission subject to criteria which must be satisfied by them. Now, that makes all the difference in the world to me whether the Court is to determine it.
Howard C. Westwood: Well --
Felix Frankfurter: De novo as it were, what is public interest or whether it be an issue to say like other delegated authorities, if you apply the wrong criterion in discharging your authority.
Howard C. Westwood: It is the latter in my opinion, Your Honor, and actually I don't believe the Klesner case was meant to -- to decide that the public interest issue in that context would be the former. But in any event, under Section --
Felix Frankfurter: I would have the greatest trouble if it was that because by whether it's important to be guided whether it is or it isn't in the public interest.
Howard C. Westwood: That's correct, that's correct.
Felix Frankfurter: Now, what is the difficulty? What -- what then is your -- where do you think the court below, that's the -- the Court of Appeals for the district, had gone wrong from your point of view?
Howard C. Westwood: Well, the Court of -- the Court of Appeals for the district obviously was very much affected by the feeling that in order to -- in order to have a -- what I'll call a Section 5 violation, which it transposed to 411, there should be a finding of something akin to fraud and it was obviously --
Felix Frankfurter: That's merely --
Howard C. Westwood: -- influenced by the Gratz dictum and that's just wrong.
Felix Frankfurter: Yes.
Howard C. Westwood: All right. Now, next, it proceeds and its opinion is not all together clear, it meant to -- perhaps it meant to decide nothing else than that, absent fraud, clearly the case falls. But of course as a matter of logic, it did decide something else because it held, citing the Klesner case, that there must be a public interest and then it simply said negatively there is no public interest here unless the record show something more than the record does show. Now, I can construe that to mean only that the Court itself was determining what is in the public interest and that it regarded the findings of the Civil Aeronautics Board which spell it out in very considerable detail, what the Board felt to be in the public interest. It -- it felt that those findings were not to be taken by the Court as the appropriate definition but that its -- its own conception --
Felix Frankfurter: Well, you can --
Howard C. Westwood: -- was to be taken.
Felix Frankfurter: I suppose we can all agree that negatively speaking, the public interest is not satisfied, it's the effect of what's been complained of is exhausted by merely one person and doesn't travel or one -- one individual or one enterprise and doesn't travel outside, although one -- one insist such as a monopolistic airline, it might be a public interest and go the distance in discharging a function beyond its own proper forum.
Howard C. Westwood: Yes, I think that's --
Felix Frankfurter: Then I --
Howard C. Westwood: -- I think that's --
Felix Frankfurter: -- take it that's one of the troubles in the Klesner case that we're dealing with.
Howard C. Westwood: Well, if the Klesner case -- actually, in the Klesner case, the Trade Commission, except in its initial resolution in a kind of a formal way, didn't even address itself in its findings and in the opinion that it entered there, as I recall it to the public interest issue. And when this Court looked at the situation, there was not, on the basis of the findings in the Klesner case, anything to indicate that the Commission, the Trade Commission was moved by any consideration other than the general community interest in the vindication of private rights, that is the settlement of this little squabble that was going on between the shade shops. Now, that's what the Klesner case decided, that -- that there must be something more than that and that's all it decided. Now, here, I shan't go through the findings in detail, the Court can read them there, abundantly disclose that the Board was -- the Civil Aeronautics Board was moved by a concern as to the impact of this confusion on the traveling public over a very important air transport route which was not insubstantial and the Court -- the Board specifically found that it was -- that it was extensive in its impact and which would have very harmful results, not to the interest of American Airlines that is not what moved the Board, but that it would have very harmful results to the traveling public. Now, that satisfies any --
Speaker: The impression I got from the Court of Appeals' opinion was that because you were -- you had a -- naturally had an interest in this as a result of any relief you got, therefore, the matter is not a matter of public interest but rather than a subject of private litigation between you and North American Airlines.
Howard C. Westwood: I -- I think there -- I --
Speaker: So far as I can get anything out of the opinion, that was the underlying philosophy in it.
Howard C. Westwood: I -- I think that -- that was -- did move the -- the Court and of course as to that, there are many types of unfair practices or unfair methods of competition which have an impact on private interest.
Stanley Reed: How did -- how did you bring the Section 411 in this case?
Howard C. Westwood: Your Honor, the -- there was a procedure which I didn't go into yesterday.
Stanley Reed: As I understand it, there was a procedure whereby airplane companies have been -- a habit of getting a license in one name and operating (Voice Overlap) --
Howard C. Westwood: That -- that's right.
Stanley Reed: And then it was the Board who required that that should be equalized in some way so that they have their license and the name at the same time or get (Voice Overlap) --
Howard C. Westwood: Yes, Your Honor, and then they --
Stanley Reed: And North American applied for that permission (Voice Overlap) --
Howard C. Westwood: That -- that's right.
Stanley Reed: -- in order to justify it.
Howard C. Westwood: What -- yes, sir.
Stanley Reed: And they -- they applied for permission, they used the name North American and you objected?
Howard C. Westwood: That's right, Your Honor.
Stanley Reed: And then did you file some pleading or something saying this is unfair or --
Howard C. Westwood: Yes, Your Honor. It's -- they --
Stanley Reed: Basing it on 411.
Howard C. Westwood: Yes. You see the Board had said when it set up this procedure with respect to changes of names, the Board had said, "Now, if a name is already in use, despite the fact that it wasn't the name in which the authorization had been issued, we won't interfere with it unless we find that there is after notice and hearing that Section 411 is violated." So that when the application was made, we filed our memorandum complaining as to the use of the name and invoking Section 411, supporting affidavits, the Board considered the matter and instituted a 411 proceeding.
Stanley Reed: Well, if -- if you -- if you should enforce it in your point of view lose here, you'd still have your right of action against the company or --
Howard C. Westwood: You mean private right of action?
Stanley Reed: Yes.
Howard C. Westwood: Yes. Yes, it's -- as I suppose any competitor has a private right of action where there is some matter that might be of concern to the Federal Trade Commission in many cases certainly.
Earl Warren: Mr. Derenberg.
Walter J. Derenberg: May it please the Court. When this case was before the hearing examiner, he handed down a decision in which he said this case finds no question in the Board's decisions, therefore, one must look for guidance to the decisions of the Court in the application of unfair trade practices as set forth under Section 5 of the Federal State Commission Act. We agree that this case is unprecedented. The Court mentioned it and so did the lower court. There is no precedent for administrative action depriving a person of its lawful views of its trade name as was done in this case. I may say that while this is the first case of this kind, we hope that it may be the last case under Section 411 or under Section 5 of the Federal State Commission Act if such an attempt be made. We all agree that the law of the case is to be found in this Court's decision in the Klesner case. I have been proud for the last 20 years in teaching law students at New York University then I came around to Mr Justice Brandeis' decision in that case. It established said two things, two very fundamental things, one was that there has to be a specific and substantial public interest before an administrative agency, be it the Commission or the Board, would have jurisdiction. And the other was of course that the question of public interest is reviewable by the Court. My brother in their main brief and in their reply brief, and I may say we only got the reply brief on Saturday and we could not actually reply to it, go to this length of suggesting to this Court several times that the Civil Aeronautics Board is better equipped to decide the issue of likelihood of confusion between two trademarks or two trade names than was the Civil -- than would be a civil court and if I may say it would be this Court. They talk about the administrative experience, the administrative skill as a better judgment that administrative boards may have in determining issues involving air transportation. This, Your Honors, is not such an issue. What is involved in this case and how did it arise? Part of it was answered by -- to Mr. Justice Reed's question. We lawfully adopted this name North American Airlines. There was no regulation then that we had to get permission to do so. Subsequently, this economic regulation was passed, we applied for permission to use the name and from thereon American Airlines took over. They filed a service mark certificate issued by the Patent Office showing that they got a service mark registration based on five years exclusive use of the trademark American Airlines with the disclaimer, of course, of the word airlines which was granted. I suppose it should have been granted, although there were other airlines, Pan-American, All American also in using the word "American" that that is certainly not an issue in this case. Then they, from thereon, conducted this case. They -- all the witnesses which we heard were their witnesses, the lower court found that the Board produced no witness whatsoever. Although, in their economic regulation they said they had -- had many complaints about other types of confusion, nothing was produced before the Board. When the case was appealed, the Government filed a perfunctory brief, the main brief was offered by American Airlines. When the Court of Appeals, a very distinguished lower court, unanimously reversed the Board's findings based not only on the Klesner -- Klesner case but also on the findings that there was no substantial confusion. As a matter of fact, Judge Danaher used confusion in quotation marks. The Government did not apply for certiorari in this Court, it was only the -- the then intervener who applied here and who is here today. The name of the case now is American Airlines versus North American Airlines, not Civil Aeronautics Board. In other words, what we have here is a -- the type of controversy no different than -- for instance, Mr. Justice Minton had -- when the question was whether Sunkist on bread was confusing to Sunkist on raisin or the type of question that was before the Second Circuit when Mr. Justice Harlan was there about Clorets and some other similar name for chewing gum. It is true that the air transportation involves a million dollar industry but basically the question is the same. We have nothing else here except is American Airlines likely to be -- cause confusion with North American Airlines and more likely so than confused with Pan-American Airlines or the All American Airlines or any other.
Felix Frankfurter: Is -- is the suggestion that no question of confusion is within the competence of the Aeronautics Board?
Walter J. Derenberg: No -- no --
Felix Frankfurter: No question of confusion?
Walter J. Derenberg: I would say no question of -- of likelihood of confusion between the names --
Felix Frankfurter: Well, I'm not talking about evidence --
Walter J. Derenberg: -- between the names of --
Felix Frankfurter: But the issue of confusion you say is outside the competence of 411 before the -- before the Board?
Walter J. Derenberg: Yes, I would say that.
Felix Frankfurter: That's your argument?
Walter J. Derenberg: Yes, I would say that.
Felix Frankfurter: All right.
Walter J. Derenberg: And that was what this Court said in the Klesner case too. And I have -- I want to say this at this point that I have never found a single decision by this Court throwing any doubt on the Klesner ruling. I want to mention that the Wheeler–Lea Act had nothing to do with the public interest issue. The dictum of the Gratz case to which was -- to which reference was made here simply said that the Federal Trade Commission was limited to that type of unfair competition for which there had been common law remedies. And we admit, I at least admit, that that narrow scope is not true today but there -- there was nothing in our brief or say anywhere else that there should not be actual proof of deception. I want to invite the Court's attention to the further language in the hearing officers at this issue which was affirmed by the Board and it begins at page 190. This I believe and suggest strikingly shows that this Board and certainly the hearing examiner did not have that expert knowledge that is required to decide complicated questions of unfair competition and trademark infringement. That is what Judge Danaher said below, he said he could not believe that Congress intended to remove all that from the jurisdiction of the civil court and have the Civil Aeronautics Board pass on issues of trademark infringement. Your Honors will find some very startling statements made here on page 191 of the casebook. The hearing examiner refers to a statute of unfair competition, giving American Airlines a property right. There is no such statute to my knowledge, at least to a federal statute. In page 194, they said that they have a guide in the word "American" regardless of whether other people may also have used the word "American" as part of their name. Most important on page 197, there is the one language on which the lower court relied and which we rely, there is no evidence that North American adopted its name with intent to deceive the public or trade upon the goodwill and business reputation of American or that American has been injured by such operation. Judge Danaher went even further putting the word confusion in quotes.He said there was no evidence of passing of -- no -- no evidence of actual confusion in quotation mark, "No evidence that North American advertising was intended to or did entice American's passengers to fly North American." The only question of -- and all before the Court is whether there is confusion between the two naked names. And you -- I might call attention to the fact that neither the hearing examiner nor the Board quoted one single Federal Trade Commission case in point because there are not any Federal Trade Commission cases in point. All the so-called trade name and trademark cases on which my opponent relies and which are quoted in their brief in -- particularly in their reply brief deal with actual misrepresentations. And if Your Honors will look at those cases, one involves the word Atlantic Packing Company for someone who's not a packer, one oil milling company, famous decision by this Court that there was no mill, one rejuvenescence for a cosmetic which did not rejuvenate, one a violation of Robinson-Patman Act, one a question of monopoly. There is not a single case involving an issue of likelihood of confusion between two trade names. The only one that I have found that approaches this situation is the Remington case where as it said there, a court did enjoin the use of the famous trademark Remington on closely related products. In that case, it was the identical name that was used and the Court found evidence of fraud and deception. I thought I should mention these cases because the petitioner in their reply brief relies on some of them. The Gimbel case, they use the word woolen for a product that was not wool, of course that is deception, of course that's a misrepresentation but that is entirely different from the kind of trade name or trademark dispute which we have here. The -- the hearing examiner and the Board misunderstood the law as we know it and as this Court has applied it in trademark cases that unfair competition in at least in three respects. We all know today that there's a difference between what we call strong and weak names. If somebody takes a name like American, he cannot acquire exclusive rights anywhere beyond the very narrow scope in which he may have built up a secondary meaning. We have quoted in our brief several cases even involving the word "American," a California case between the American Automobile Association and an -- American Automobile Owners Association where the Supreme Court of California held that if you have no better term to use than American Association or American Express or American Company and you cannot rely on too broad a scope of protection. But apart from that, you have -- Your Honors will have to consider the product involved or the servitude involved, there is no indication that the Board looked into it, they don't cite a single case. Take the railroad industry or the shipping industry for instance, there is Red Star, there is Blue Star, there is White Star, they all compete with each other. In the -- in -- in railroads, you have Union Pacific, Southern Pacific, Western Pacific, Northern Pacific, no one claims that he's the only ones to use the word Pacific. In our air transportation, we have Pan-American Airways, they fly from here to Mexico and we have American Airways, we have Northwest and we Western, we have Northeast and we have Eastern, you just cannot apply to straight -- attest to those cases. I think the public is educated enough even those of us who don't travel as far that some of Yours Honor have to know the difference between these various air transportation facility. There is no indication in the Board's decision that that point was considered. On this question of -- of reviewability of the public interest, the -- my brother mentioned this Court's decision in one of the broadcasting cases, they referred to it in their reply brief, I think the short answer to that is a subsequent decision by this Court in the Federal Communications Commission versus RCA where the Court speaking, to whom Mr. Justice Frankfurter made this statement, "Congress has charged the courts with the responsibility of saying whether the Commission has fairly exercised its discretion within the vaguish, penumbral bounds expressed by the standard of public interest. It is our responsibility to say whether the Commission has been guided by proper considerations in bringing the deposit of its experience, the disciplined feel of the expert, to bear on applications for licenses in the public interest." The lower court towards the end of its decision made this statement, "Against the foregoing background, that is the lack of public interest and the lack of confusion, that is relevant confusion, we all are confused at least to the absentminded professors are, I have been at the wrong counter quite frequently and I have been told will you please go over there, you are at the wrong counter here, that isn't anything unusual. But what American Airlines did is -- the evidence they submitted, they asked their own employees to make a record everytime a wrong telephone call came in, everytime somebody came to the wrong counter they would make a record for the purpose of this case so that they could be prove that there was confusion. Judge Danaher, the lower court believed and I submit he was right in suggesting that that is not the type of specific and substantial confusion that has to be defined that that is in the public interest and a previous decision.
Speaker: Mr. Derenberg --
Walter J. Derenberg: I think this --
Speaker: -- I going to ask you a question. Assuming that the standard of proof in this case, the evidence in this case had been -- has satisfied you in all respects had -- had this been an unfair competition suit, American Airlines would have been entitled to a relief, would that make any difference as to whether the -- this was within the competence of the Federal Trade Commission or the Civil Aeronautics Board?
Walter J. Derenberg: Well, my view is that this would not be -- that would -- this would under no circumstance --
Speaker: Under no circumstance.
Walter J. Derenberg: -- could be in the competence of the Civil Aeronautics Board. I have been working in unfair competition and trademark all my life and I feel that the question of American Airlines versus North American Airlines or Pan-American Airlines should be argued before the patent officer and before equity courts. And this Court in -- in the famous Eastman Kodak decision said this -- this much at the very end, the Commission, this was the Federal Trade Commission, exercises only the administrative functions delegated to it by the Act and not judicial power. It has not been delegated the authority of the court of equity.
Stanley Reed: But you have to -- you have to determine what -- what is the authority delegated for 411, don't you?
Walter J. Derenberg: Yes, and if Your Honor will study the legislative history and the statement by Commissioner Eastman and others you will find that everyone has agreed that the scope of the Section was to be identical, almost identical with Section 5 of the Federal Trade Commission Act and Judge Danaher points out below that the type of unfair trade practices that they had in mind involved these ticket agents, involving priority questions, involving typical aeronautical issues but not questions of trademark infringement or unfair competition. That is why I believe that this case has -- is significant which goes beyond the narrow issue involved here. I think at this time, at least I hope at this time that we can teach law classes that we don't only have the Klesner case but we -- we would like to have another ruling by this Court that matters of this sort involving private disputes, involving issues of name infringement and trademark infringement should not come within that administrative absolutism to which Mr. Justice Frankfurter referred in one of his recent decisions.I respectfully submit that the lower court's decision was eminently sound and that its judgment should be upheld.
Felix Frankfurter: I hope -- I hope that your classes don't think because the case is dated 1929 it needs to be freshened up.
Walter J. Derenberg: Well, they haven't so far but -- [Laughter] -- I'm only mentioning that because it has been suggested that this Klesner decision has been revitalized and denaturalized in the mean time.
Howard C. Westwood: One word only, the principal argument of the respondent seems to be that the issue of confusion as to a particular class of cases should be beyond the scope of Section 5 or Section 411. I would only point that in a great mass of cases under Section 5 and potentially under Section 411. The issue of confusion is very much present and is the critical issue in the case.